DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed March 8, 2021 has been entered. Claims 1-4, 6-8, 10-12, and 14-20 are now pending in the application. Claims 5, 9, and 13 have been canceled. Claims 1-4, 6, 10, 14, and 18 have been amended. The remaining claims were previously presented. 
The applicant argues in the Remarks, dated March 8, 2021, on page 8 that the 35 U.S.C. §112(f) interpretation should be removed because the claims have been amended to recite their subjects structurally. The examiner agrees. There are cases in which structure is cited before the phrase “means” or other substitute word, but the structure does not have a known structural meaning. Examples of this could include words such as “element,” “mechanism,” or “member.” In this case, however, there is structure and it is sufficient. Furthermore, the specification provides a description of the devices previously interpreted under 112(f) and describes them with sufficient structure that would be sufficient to inform one of ordinary skill in the art. Therefore, the claims fail prong C of the three-prong test of invoking 112(f) so the 112(f) interpretation is withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-8, 10-12, and 14-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Remarks, dated March 8, 2021, beginning on page 9, that the 35 U.S.C. §103 rejection should be withdrawn in consideration of the current amendments and arguments. First, on page 9, the applicant argues that amended claim 1 now states that the pixel data corresponding to the boom is removed and that this contrasts with Egawa ‘872 (WO2009/047872 A1). The applicant goes on to argue that “this feature provides certain advantages not described or suggested by the art.” Namely, “removing the pixel data corresponding to the boom addresses the problem of the boom free from interference with the cab being falsely detected as an interference object.” It is not clear how the boom could interfere with the cab, since paragraph 0016 of the instant application makes clear that it is impossible for the boom to hit the cab. But the next sentence implies that if the boom pixel data is not removed from image data than an unnecessary stop operation or warning might frequently occur. The point being made here, in this examiner’s view, can be clarified by summarizing the invention of the instant application. This is necessary to distinguish it from the prior art. 
The idea of the present invention is at least two-fold. In Fig. 4 and paragraphs 0068-0071, a point on the boom, P401 is detected by a distance sensor as being the closest object to potential interfere with the cab, but since the boom interfering with the cab is not a worry, and in order to prevent unnecessary warnings and restrictions, the system effectively removes the boom point P401 from consideration. The entire boom, shaded region 411 in Fig. 4 (b), can also be removed from consideration. Then, the tip of the bucket, P402, which is the next closest point, becomes the point of concern and is monitored. 

This interpretation is supported by Fig. 5 and paragraphs 0056-0064 of the instant application. Paragraph 0058 teaches that in S502 the location of the boom is known through angle sensors and coordinates. This allows the pixel data corresponding to the boom to be removed from the distance image data. 
The entire invention is directed to preventing unnecessary warnings or restrictions from frequently happening (see paragraph 0010). These warnings may be generated when an “interference object” gets too close to the machine, as measured by the distance sensor (see paragraph 0011). But the system does not want all parts of the machine as detected by the distance sensor to generate a warning. Instead, the system wants to detect when a genuine “interference object is approaching the cab...[and] enters the warning region.” 

So far this does not read on the instant application. In the instant application, the boom surely does move, and yet it is still extracted from the image data. In Egawa ‘872, as taught in paragraph 0032, to be designated an obstacle, the item must remain in the same place, after movement of the arm assembly of the work device for the system to know that the item must not have been moved by the work device. A further distinction is that the obstacle with which the work machine and its grasped object are trying not to hit is external to the work machine, not the cabin of the work machine. 
Egawa ‘872 does teach removing image data from at least some parts of the arm assembly of the work device. Paragraph 0028 teaches removing the hatched portion of the forearm, item 103 in Fig. 5, but leaving the grasped object, item 109, in the image 
In contrast, the instant application teaches that the boom pixel data can be removed, even if the boom moves, because the boom’s movement is predictable based on angle sensors. The system expects the boom to show up in the image and deletes it for that reason. 
Egawa ‘872 also teaches that in another embodiment, the camera 2 can be mounted on the cabin or “base 105,” where camera 3 is mounted. This is found in paragraph 0041. The two camera’s duties are carried out by a single camera. This saves on equipment, Egawa ‘872 teaches. This seems to be  getting closer to the instant application, which teaches distance sensors on the cab. In paragraph 0020, Egawa ‘872 teaches that “image input device is attached to the forearm” but that it can be elsewhere “as long as it can acquire an image in the vicinity of the grip portion 102.” In any case, the system “detects a change in the position of the gripper 102 relative to the image input device 2.” This implies that even if the image input device 2 is moved, the operating principle of the system remains the same. In general, as taught in paragraph 0022 “each pixel of the image” is analyzed. And as taught in paragraph 0024 “the movement of the gripping object in the image near the gripping part 102 is 
In summary, nothing in Egawa ‘872 teaches extracting boom image data. Nothing even teaches extracting non-static forearm data. In Egawa ‘872 the goal is to separate a grasped object from a surrounding object external to the work machine so that the grasped object and surrounding object do not collide. In the instant application, the goal is to identify a grasped object, extract work machine parts such as the boom that move but do so in a predictable way, and thereby identify just the grasped object or the grasping work tool so that a warning or restriction can be made before the grasped object hits the cabin. 
Detailed Actions of this application), but Egawa ‘989 does not additionally teach extracting the boom.
Could one argue that the teaching in Egawa ‘872 about separating a surrounding object from a grasped object could be applied to separating a boom from a grasped 
In summary, Egawa ‘872 identifies a grasped object based on wrist movements and essentially says: keep an eye on this and make sure it doesn’t hit that (surrounding object). The instant application identifies a grasped object based on wrist movements and essentially says: keep an eye on this and make sure it doesn’t get too close to the cabin, and while you’re at it extract the boom from the image data if it appears, but if the grasped object overlaps the boom, just extract the boom and not the grasped object and continue to keep track of the grasped object so it doesn’t hit the cabin. That’s very different from Egawa ‘872. The problem of the instant application is fundamentally: How to get rid of a boom in image data. Egawa ‘872 offers no solution because the method of Egawa ‘872 would not work to extract boom image data. The problem of Egawa ‘872 is fundamentally: How to differentiate a grasped object from a surrounding object that has unpredicted image data. In the former, there is predicted image data, in the latter there is not. In the latter, a forearm is removed from image data because it is fixed, in the latter boom data is removed from image data even though it is not fixed. And in the former (the instant application), overlap is dealt with in a novel manner.
Other close prior art includes Onuma et al. (US 9,113,047 B2). Onuma teaches in Figs. 2, and 4-6 a system that uses a camera to detect “background image” data by comparing images from one frame to a preceding frame. Differentiated images allow the 
Another close prior art is Izumikawa et al. (JP2014224410 A). Izumikawa teaches a periphery monitoring device for a work machine that can detect surrounding objects. As seen in Fig. 15, the system detects surrounding objects that may be getting too close to the work machine, but does not teach preventing the bucket or a grasped object from hitting the cabin, or extracting the boom or other moveable part of the work machine from image data. 
Another close prior art is Oota et al. (WO2014073571 A1). Oota teaches a system for dump trucks in which a camera can detect an edge of the back of the machine (line between C1 and C4 in Fig. 11(a)) and can then set a caution range 31 based on the edge line. Once a caution range is known, the system compares the latest “mask image” data with past data in the alert range. A “deviation determination unit 44” also known as a “shift determination unit 44” calculates the shift amount of pixel data in the image. If there is a shift, the operator of the truck is warned. But the purpose of this is to make sure the camera 6 has not be shifted, or jostled, during use of the truck. However, in the fourth embodiment, the system with a camera mounted on the truck can identify a “worker M as an obstacle.” This is displayed as such on a display. Identifying the worker is done using a similar deviation method. Yet Oota does not teach extracting a moving object that is part of the work machine from the image data. Nor does Oota teach preventing a grasped object from contacting the cabin. 

Could any of this prior art be combined to form the instant application? No. Because none of the prior art teaches separating out specific sections of the predicted image data from the image data, while not separating out other parts of the image data. Without that limitation, the instant application must be allowed, and it is. 
All dependent claims of claim 1, which is all the rest of the claims, are allowable for at least the reasons of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        


/DONALD J WALLACE/Primary Examiner, Art Unit 3665